Citation Nr: 0805401	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

3.  Entitlement to service connection for hypopigmentation of 
the right hand following wart removal.

4.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hip osteoarthritis.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1999 to July  2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  That decision granted service 
connection for bilateral hip arthritis rated 10 percent 
disabling from the day following discharge from service, and 
denied service connection for TMJ pain, hypopigmentation due 
to wart removal, hearing loss, residuals of a lumbar 
compression injury, and residuals of a left ankle injury with 
tendonitis.  The veteran then relocated, and in September 
2003 a Motion for reconsideration was filed with the New 
York, New York, RO.  Prior to action on this Motion, however, 
the veteran filed a Notice of Disagreement (NOD) in November 
2003, with the New York RO.

The veteran then relocated again.  He moved to Dakar, 
Senegal, and the Pittsburgh, Pennsylvania, RO assumed 
jurisdiction over the foreign case.  A Statement of the Case 
(SOC) was issued in November 2004.  At the same time, the 
Pittsburgh RO issued a rating decision granting service 
connection for chronic low back pain (formerly considered as 
residuals of a lumbar vertebral compression injury) rated 10 
percent and for residuals of a left ankle injury with 
tendonitis, both effective from the day following separation 
from service.  This represented a complete grant of the 
benefits sought on appeal with regard to those two issues.  
The veteran perfected his appeal regarding the evaluation of 
bilateral hip arthritis and service connection for TMJ pain, 
hypopigmentation due to wart removal, and hearing loss with 
the timely filing of a VA Form 9, Appeal to Board of 
Veterans' Appeals, in January 2005.

The grant of service connection for the low back disability 
and the left ankle disability ended the pending appeals on 
those issues.  The veteran initiated new appeals with regard 
to the evaluations assigned in the November 2004 decision, 
and an SOC was issued on that appeal in September 2006.  The 
veteran was notified of the need to perfect his appeal with 
the filing of a Form 9, and of the time periods in which to 
do so.  No Form 9 or other correspondence which could be 
interpreted as a substantive appeal has been received.  
Therefore, the Board has no jurisdiction to consider the 
merits of the claims.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2007).

The veteran has also filed a claim of service connection for 
a cyst on the right side of the head.  This was originally 
received with the September 2003 Motion for reconsideration; 
the veteran also raised it in correspondence received in 
November 2003.  The Pittsburgh RO sent the veteran 
correspondence regarding VA's duties to notify and assist him 
in substantiating his claim, but has taken no further action 
on the issue.  This issue is referred to the RO for 
appropriate action.

Further, in January 2005 correspondence, the veteran 
specified that in addition to TMJ dysfunction, he was 
claiming service connection for periodontitis.  No action has 
been taken on this claim, and it is referred to the agency of 
original jurisdiction for appropriate action.

The issues of entitlement to service connection for 
temporomandibular joint (TMJ) dysfunction and 
hypopigmentation of the right hand following wart removal, as 
well as the issue involving a higher rating for the veteran's 
hip disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hearing acuity is shown to have improved during 
service; there is no evidence of a current hearing loss 
disability.




CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify regarding the single 
matter decided below was satisfied subsequent to the initial 
AOJ decision by way of a May 2004 letter, which fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
SOC dated in November 2004 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  The Board additionally notes that the veteran 
participated in the Benefits Delivery at Discharge (BDD) 
program.  He was scheduled to meet with a benefits counselor 
in March 2003, prior to his separation from active duty.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records from the New York VA Medical 
Center (VAMC) for the period of July to December 2003, as 
well as October 2004.  The veteran has submitted a report of 
a private evaluation by Dr. PMD dated in September 2004.  No 
recent VA medical examination has been accomplished with 
respect to the claim for service connection for hearing loss; 
a detailed separation examination was performed.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Here, the Board  finds that there is no evidence of a current 
hearing loss disability, that there is no indication of an 
inservice event, injury or disease involving the ears or 
hearing loss, that there is no indication that the veteran 
has a hearing loss disability that may be associated with 
service, and that there is sufficient competent medical 
evidence of record to make a decision with regard to the 
hearing loss claim.  The veteran has asserted that if one 
would compare his inservice audiological findings to those 
findings shown just prior to separation in 2003, one would 
find evidence of hearing loss disability.  The Board has 
performed this comparison (as detailed below) and finds that 
the comparison does not reveal a hearing loss disability.   
The Board finds that there is no prejudice to the veteran in 
proceeding without new VA examination findings at this time, 
as there is sufficient competent evidence of record on which 
to make a determination.  This is discussed in further detail 
below.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Bilateral Hearing Loss

The veteran alleges that his hearing acuity decreased over 
the course of service.  He has not alleged any specific 
acoustic trauma or noise exposure.  Records indicate that the 
veteran served as a medic.  While this military occupational 
specialty does not on its face appear to involve noise 
exposure, service treatment records indicate that the veteran 
was routinely exposed.

Audiological testing on entry into service showed:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
25
LEFT
20
20
10
20
15

Speech recognition scores were not provided.

Two months later, on an August 1999 audiological test given 
to establish baseline hearing prior to initial duty in a 
hazardous noise area, the following was shown:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
20
10
LEFT
20
20
20
35
30

Speech recognition scores were not provided.  Hearing 
protection was issued at the time of the testing.

The veteran was again tested immediately prior to separation 
from service.  Those results revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
10
10
5
5
10

Speech recognition scores were not provided.

The testing over the course of service clearly demonstrates 
that although there was a slight worsening of hearing acuity 
approximately two months after entry, by separation from 
service, hearing acuity at all frequencies had returned to 
the preservice levels or had actually improved. 

Moreover, the testing shows that at no time during service 
was there ever a hearing loss disability for VA purposes.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In 
short, audiological findings on file appear to show that the 
veteran's hearing acuity was actually better at separation 
than it was at entrance, and that at no time during service 
was there hearing loss so severe as to reach the level of 
severity necessary to be deemed a hearing loss disability.  
Moreover, the medical records show that the veteran's degree 
of hearing loss has not reached a level approaching that 
which may be considered a disability since separation from 
service in 2003.

Audiological testing since service has not been accomplished.  
The RO attempted to obtain a hearing test in scheduling 
examination through the U.S. Embassy in Dakar, Senegal.  
However, the doctor there indicated that the health clinic 
was "not the place to obtain the requested studies and 
examinations."  The veteran's report of hearing loss since 
2002 and complaints of changes in hearing over the course of 
service were noted.  The Board finds it pertinent, however, 
that hearing loss disability was not shown during service or 
at separation and that Dr. PMD (to whom the veteran went 
subsequent to service) made no comment on hearing loss.

While the veteran has made subjective complaints of hearing 
loss following service, there is no objective medical 
evidence of such.  Further, in light of the demonstrated 
improvement in hearing acuity during service (which 
contradicts his allegations), there is no indication that the 
active duty service had a negative impact on the veteran's 
hearing.  With no current hearing loss disability shown, no 
such disability shown during service, and no incident or 
injury involving the ears or hearing during service, there is 
no basis upon which to require a new VA examination to 
determine if there is now a hearing loss disability linked to 
service.  In this regard, the Board notes that there is 
nothing about the veteran's period of service that could be 
viewed as possibly causing a hearing loss disability - 
especially in light of the proven absence of the disability 
at separation, and the improvement in hearing during service.   
While a new examination could possibly show that the veteran 
has a current hearing loss, such an examination could not 
possibly show evidence of continuity of symptoms of a hearing 
loss disability since service, nor, in light of the lack of 
any ear or hearing problems during service, could that 
examination report contain an opinion linking hearing loss to 
service.  The current evidence of record is therefore 
sufficient to make a decision on the claim.  

In the absence of credible evidence of a current disability, 
and the objective medical evidence showing that the veteran's 
hearing improved during service, there is simply no basis 
upon which to grant the veteran's claim for entitlement to 
service connection for hearing loss.  

ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is required for 
the remaining three issues.  Proper notice is required to 
comply with VA's duties under the VCAA, to include as defined 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Review of the record reveals that the veteran has not been 
given a notice letter particularly dealing with his claim for 
increase in the disability rating for a service-connected hip 
disorder.  Further, VA's duty to assist has not been fully 
met with regard to the claims of service connection for TMJ 
syndrome and hypopigmentation of the right hand.  VA 
examinations are in order to determine the nature and likely 
etiology of these conditions.

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
are four factors to consider when determining when a VA 
medical examination must be provided or medical opinion 
obtained with respect to a veteran's claim for benefits.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

The RO determined that a VA examination was required in this 
case since the examination prior to discharge was not 
sufficient for rating purposes.  Originally, the New York RO 
attempted to schedule examinations, however, the veteran 
relocated to Senegal before these could be accomplished.  The 
Pittsburgh RO attempted to schedule examination through the 
American Embassy.  A fax request was sent in May 2004, along 
with Compensation and Pension Service examination guidelines.  
The veteran did appear at the American Embassy Health Unit in 
June 2004, but the doctor there only took a general history 
and declined to perform the examinations.  That doctor 
instead referred the veteran to private providers.  While the 
veteran did have an examination done by a private doctor (the 
report of which has been submitted), Dr. PMD's report does 
not follow the required guidelines or contain required 
findings and opinions sufficient for adjudication purposes.  
A follow-up attempt to obtain adequate medical evidence for 
adjudication is required.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)), to include notice of VA 
policies and procedures with regard to 
assignment of effective dates and 
disability evaluations, for the issues 
identified in the remand.  The veteran 
should also be notified of the recent 
decision (and pertinent included findings) 
issued by the Court in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).

2.  A second attempt should be made to 
schedule the veteran for VA examination 
for his complaints of TMJ pain and a skin 
condition of the hands, as well as for his 
service-connected hip disorder.  The 
examiner should be provided with the 
claims file for review in conjunction with 
the examination; if this is not reasonable 
or advisable, the examination request must 
include a detailed summary of the evidence 
of record pertaining to the claimed issues 
on remand.  Copies of pertinent records 
should be provided.  

The examiner should provide a medical 
diagnosis as to whether or not the veteran 
has a condition manifested by a TMJ 
problem or a skin condition of the hands.  
For any such diagnosis found, the examiner 
should indicate whether it is at least as 
likely as not that such condition is 
related to (incurred in or aggravated by) 
the veteran's period of active duty.  

As to the veteran's service-connected hip 
disorder, the examiner should identify the 
nature and severity of disability related 
thereto.

If examination according to VA 
Compensation and Pension examination 
protocols cannot be arranged through the 
U.S. Embassy in Dakar, Senegal, the 
Embassy staff should so state in writing, 
and the veteran should be notified of 
such. 

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


